                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION

UNITED STATES OF AMERICA,
ex rel. MICHELLE YATES,

         Plaintiff,
v.                                                       CASE NO. 8:16-cv-799-T-02CPT

PINELLAS HEMATOLOGY &
ONCOLOGY, P.A. and
PRATIBHA DESAI,

     Defendants.
_________________________________/

                                            ORDER

         This cause comes before the Court on the motion to approve a cash bond and

stay enforcement of the amended final judgment 1 filed by Defendants Pinellas

Hematology & Oncology, P.A. (“PHO”) and Dr. Pratibha Desai (Dkt. 251), and

the response in opposition (Dkt. 255). After careful consideration of the argument

of counsel, the applicable law, and the file, the Court concludes the motion should

be denied as to the amount of the bond and granted as to the stay of execution of

the judgment conditioned on the posting of the bond approved in this order.

         Rule 62(b) of the Federal Rules of Civil Procedure allows for a stay pending

appeal if the court approves the bond. The bond preserves the status quo while



1
    The amended final judgment is found at docket 240.
protecting the non-appealing party’s rights pending appeal. Prudential Ins. Co. of

Am. v. Boyd, 781 F.2d 1494, 1498 (11th Cir. 1986) (citing Poplar Grove Planting

& Refining. Co. v. Bache Halsey Stuart, Inc., 600 F.2d 1189, 1190-91 (5th Cir.

1979)). The court exercises discretion in setting the bond. Id.

       The Middle District’s local rules, unlike some other districts’, give no

suggested formula for a supersedeas bond. Regions Bank v. Legal Outsource PA,

No. 2:14-cv-476-FtM-PAM-MRM, 2017 WL 11461033, at *3 (M.D. Fla. Apr. 27,

2017). 2 Judges in the Middle District, however, have exercised discretion to set

the bond at 125 percent of the judgment to cover, among other items, the delay

damages and post-judgment interest. See Rezendes v. Domenick’s Blinds & Décor,

Inc., No. 8:14-cv-1401-T-33JSS, 2015 WL 5735419, at *3 (M.D. Fla. Sept. 22,

2015) (setting bond at 125 percent of judgment); Hiscox Dedicated Corporate

Member, Ltd. v. Matrix Group Limited, No. 8:09-cv-2465-T-33AEP, 2012 WL

333806 (M.D. Fla. Feb. 1, 2012) (same). 3

       Defendants do not ask this Court to waive the bond. Rather, they offer to

post a cash bond in an interest-bearing account with the Clerk of Court in the

amount of $1,197,595.33, which is equal to the amount of the judgment,



2
  Plaintiff cites the local rules of other districts of the United States which provide a formula.
Dkt. 255 at 2–3.
3
  See also Houston Specialty Ins. Co. v. Vaughn, No. 8:14-cv-1187-T-17JSS, 2018 WL
10128047, at *2 (M.D. Fla. Feb. 23, 2018) (setting bond at 125 percent of judgment pursuant to
parties’ consent).
$1,179,266.62, plus one year of post-judgment interest, $18,328.71. Plaintiff

contests this amount as inadequate. The relator suggests the bond should be from

125 to 150 percent of the amount of the judgment, which is between $1,474,083.28

to $1,768,899.93. Plaintiff’s suggestion is in keeping with the law in this district.

       Plaintiff argues any lesser bond will not “fully protect a party that prevails

on appeal.” Dkt. 255 at 2. If successful on appeal, Plaintiff will be entitled to

attorney’s fees under the False Claim Act. Dkt. 255 at 4. 4 Post-judgment interest

will continue to accrue. Id. Although Defendants urge that they, too, will have a

claim for attorney’s fees after appeal (Dkt. 251 at 4),5 the Court finds the more

prudent solution to all rests in setting the bond at 25 percent more than the

amended judgment.

       Another factor to be considered in fashioning security is whether the movant

has made a substantiated claim about its ability to pay the judgment. See Hiscox,

2012 WL 333806, at *1 (setting bond at 125 percent of judgment where movant

failed to file a document providing net worth information or provide objective

information regarding movant’s actual ability to pay). Here, Defendants have not

attempted to claim or show they will have the ability to pay the judgment after the



4
  This Court denied without prejudice Plaintiff’s motion for attorney’s fees and costs, preserving
all related issues until completion of the appeal. Dkts. 248, 250.
5
  The Court notes that Dr. Desai’s motion for attorney’s fees was denied with prejudice, having
failed to satisfy the statutory basis for a prevailing defendant to recover fees under the False
Claims Act. See Dkt. 226.
appeal has concluded. Indeed, Plaintiff notes that Dr. Desai sold PHO in 2019.

Dkt. 255 at 4. Consequently, the Court’s concerns about protecting the non-

appealing party have not been allayed.

      It is therefore ORDERED AND ADJUDGED as follows:

      1.    Defendants’ motion to stay the enforcement of the amended judgment

(Dkt.251) is granted.

      2.    The judgment is stayed pending resolution of the appeal after

adequate security has been posted consistent with this order.

      3.    The amount of the bond is set at $1,474,083.28, which is 25 percent

more than the judgment. Defendants are required either to post a supersedeas

bond in the amount of $1,474,083.28 or to deposit this amount with the Clerk of

Court within fifteen (15) days.

      DONE AND ORDERED in Tampa, Florida, on February 11, 2020.

                                         s/William F. Jung
                                         WILLIAM F. JUNG
                                         UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record
